Citation Nr: 0826050	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-37 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel












INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The credible evidence does not show that the veteran was 
exposed to asbestos during service.  

2.  Pulmonary fibrosis has not been medically related to the 
veteran's service. 


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, in the initial notice, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The second notice 
informed the veteran of the information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the November 2006 
statement of the case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service personnel and treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  

Although the veteran has not been medically evaluated in 
conjunction with her claim, an examination is not required in 
this case.  VA is required to seek a medical exam and opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran has bilateral pulmonary fibrosis, for which a lung 
transplant was performed in November 2006.  The veteran's 
service treatment records fail to confirm treatment for 
pulmonary fibrosis, or other chronic lung problem.  However, 
she contends that her treatment for bronchitis in service may 
have been a precursor to her current pulmonary disease.  

Service treatment records do confirm one instance of 
treatment for bronchitis during active duty in September 
1976.  The veteran also received treatment for an upper 
respiratory infection, pharyngitis, and strep throat.  
Presuming for the sake of argument that these disorders are 
of the same nature as the veteran's current pulmonary 
disease, the question therefore remains whether the evidence 
indicates that there may be an association.  Such an 
indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

The evidence of record does not so indicate.  The sole 
attempted nexus opinion of record refers to a relation to 
asbestos exposure, as opposed to any in-service treatment for 
bronchitis or other such disorder.  The veteran's service 
personnel records are wholly devoid of any exposure to 
asbestos, and her current clinical records do not show 
asbestosis on x-ray or refer at all to a history of asbestos 
exposure.  As such, the opinion does not suggest a nexus to 
service.  

Nor is there credible evidence of a continuity of 
symptomatology.  The veteran separated from service in 
February 1979.  More than twenty years later, in November 
2003, she sought treatment for pulmonary complaints.  At that 
time, she reported a history of shortness of breath for about 
10 months, that was steadily increasing in severity.  The 
diagnosis of pulmonary fibrosis was rendered in the course of 
this initial treatment.  Thus, a continuity has not been 
established.  Because the evidence does not suggest a nexus, 
there is no duty to obtain a medical examination and opinion 
in this case.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for pulmonary fibrosis, 
which she contends is either the result of asbestos exposure 
or due to bronchitis in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Referable to her contention that she was exposed to asbestos 
in service, the veteran argues that her time in dorms and 
barracks brought her in contact with asbestos insulation 
during cleaning details and normal day to day activities.  
Notably, there are no allegations that her duties involved 
tearing down walls or ceilings in which there was asbestos, 
or otherwise coming into direct contact with the fibers.  
Indeed, service personnel records show that the veteran 
served in the Air Force as a computer specialist.  These 
records are negative for any indication of asbestos exposure 
in the course of her official duties.  

The medical records further weigh against her contentions.  
With one exception, they are negative for any reference to 
asbestos exposure.  In particular, when reporting her history 
of possible risk factors for the disease, the veteran did not 
at any point report a history of exposure to asbestos.  See 
November 2003 treatment record.  Rather, she indicated a 
diagnosis of asthma, a 10 month history of increasing 
shortness of breath, and a remote past of smoking cigarettes.  
The diagnostic testing, including x-rays, computed tomography 
scans, and broncoscopy results, have all been negative for 
asbestosis.  No clinical records suggest asbestos as a factor 
in the veteran's disease process.

The sole mention of asbestos in the file by a medical 
professional is in February 2005, when the director of the 
intensive care unit which had treated the veteran wrote an 
attempted nexus letter in support of her claim.  He stated 
that the "cause of the pulmonary fibrosis is unknown, but it 
is at least as likely as not related to asbestos exposure."  
This opinion is not probative of the issue at hand, primarily 
because there is no confirmed exposure to asbestos for this 
veteran.  As noted above, the veteran's military occupational 
specialty was not one that is recognized as a position 
involving such exposure.  While it may be true that generally 
speaking asbestos exposure may cause pulmonary fibrosis, 
there is no credible evidence in this case that such exposure 
has occurred.  Nor can this opinion serve to corroborate 
actual exposure during the military, a topic on which it does 
not opine.  The opinion's credibility, therefore, is 
lessened.  In short, there is no credible evidence showing 
that the veteran was exposed to asbestos in the military.  

Alternatively, the veteran argued in an April 2007 statement 
that pulmonary fibrosis is also caused by bronchitis, which 
she had "many times" in service.  She reported that her 
duties required that she work in a cold computer room and go 
back and forth between that room and the warmer offices of 
the data center.  

Service treatment records show that during her period of 
active duty, the veteran was treated on one occasion for 
bronchitis, in September 1976.  These records also show 
treatment for an upper respiratory infection in December 
1974; pharyngitis in April 1975 and May 1977; possible strep 
throat in September 1978; and a nodule in her oral cavity in 
October 1975.  The sole chest x-ray of record during her 
active duty, in June 1975, showed no abnormalities. 

Current medical records do not show treatment for any of 
these disorders.  They relate solely to the veteran's 
treatment for pulmonary fibrosis.  Nor do these records 
highlight a history of chronic bronchitis which may have lead 
to the veteran's current disease.  Instead, they note the 
veteran's asthma and her remote history of smoking.  

Although the veteran has been informed of the requirement for 
medical evidence of a nexus between the current disability 
and her service, she has submitted only the above medical 
opinion relating to asbestos.  VA need not seek further 
medical opinion, as the evidence does not tend to indicate an 
association between her history of bronchitis and her 
pulmonary fibrosis.  As discussed above in the duty to assist 
section, there is no medical evidence of record that suggests 
a nexus between the in-service bronchitis and her current 
disability.  Nor is there credible evidence of a continuity 
of symptomatology, given the extended lapse in time between 
the veteran's separation from service in 1979 and her self-
reported 10 month history of symptoms which led to her 
current diagnosis in November 2003.  In all, the requirements 
for service connection have not been met.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The 
medical evidence does not establish a nexus; therefore, 
service connection must be denied.


ORDER

Entitlement to service connection for pulmonary fibrosis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


